Citation Nr: 1009678	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in his initial claim that the Veteran 
filed for benefits for tinnitus or "ringing buzzing and 
roaring and clicking" in his ears.  In his claim he also 
described having "dizzy spells and balance problems," as 
well as inner ear nerve damage.  See Veteran's August 2007 
statement.  A review of the claims file shows that the 
Veteran is currently diagnosed as having Meniere's disease, 
which is affection characterized clinically by vertigo, 
nausea, vomiting, tinnitus and progressive deafness.  See 
Stedman's Medical Dictionary, at 500 (26th ed. 1995).  The RO 
characterized the claims as being solely for service 
connection for tinnitus and hearing loss.  

A claim for service connection of a disorder may be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record 
shows diagnoses of tinnitus, bilateral hearing loss and 
Meniere's disease, and that the Veteran seeks compensation 
for the symptomatology associated therewith.  Accordingly, 
the claims have been interpreted by the Board to encompass 
Meniere's disease.

In October 2009 the Veteran was afforded a VA examination in 
furtherance of substantiating his claims.  This examination 
resulted in impressions of bilateral hearing loss, tinnitus 
and Meniere's disease.  The examiner attributed the Veteran's 
bilateral hearing loss and tinnitus to Meniere's disease, and 
appeared to find that the Meniere's disease had its onset 
years after military service.  In reaching this conclusion, 
the examiner relied primarily on findings contained in a 
decision of the Social Security Administration, which 
discussed the Veteran's history with respect to that disease.  
No reference was made, however, to complaints of "dizzy 
spells" noted in the Veteran's service treatment records.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007). An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.  Because it is unclear whether the 
October 2009 examiner considered the complaints of dizzy 
spells noted in the service treatment records, the Board 
finds that it was inadequate.  Accordingly, the examination 
report should be returned to obtain an addendum opinion on 
the etiology of this disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Refer the claims folder to the 
examiner who performed the October 2009 
examination (if available) to obtain an 
addendum opinion as to the etiology of the 
Veteran's Meniere's disease.  
Specifically, the examiner is asked to 
address whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the Veteran's Meniere's 
disease is attributable to service, to 
include either noise exposure therein, or 
complaints of dizzy spells noted therein.

(The phrase "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

If the examiner who performed the October 
2009 is unavailable to complete this 
addendum, another VA examination should be 
scheduled to clarify the etiology of the 
Veteran's Meniere's disease.

The claims folder must be made available 
to the examiner for review in conjunction 
with the addendum opinion.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot reach a 
conclusion without resorting to 
speculation, he or she should explain why 
a response would be speculative.

2.  Lastly, readjudicate the claims 
currently on appeal.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



